Jewett, Justice.
The default can not be opened at this term ; if plaintiff’s counsel had been in attendance upon the court, it might be proper to open it; where counsel are in attendance watching their motions, and by mistake a default is taken against them, it is usual to open the default. Here the defendant’s counsel has made his motion and gone home, and his opponent does not appear at court or any other counsel for him, until nearly the close of the term. Notice must be given defendant’s attorney to open the motion at the next special term.